                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


SUSANNE R. HURD,

                     Plaintiff,                                8:19CV82

       vs.
                                                            MEMORANDUM
UNITED STATES POSTAL SERVICE,                                AND ORDER
and MEGAN J. BRENNAN, Postmaster
General;

                     Defendants.


      Before the Court are the Findings and Recommendation of Magistrate Judge

Susan M. Bazis, ECF No. 17, Plaintiff’s Notice of Remand, ECF No. 7, and Plaintiff’s

Motion of Remand, ECF No. 9, requesting that this Court remand this matter back to the

District Court of Scotts Bluff County, Nebraska. No objections have been filed. Under 28

U.S.C. § 636(b)(1), the Court has conducted a de novo review of the record and adopts

the Findings and Recommendation in their entirety. Accordingly,

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 17, are

             adopted in their entirety; and

      2.     Plaintiff’s Notice of Remand, ECF No. 7, and Motion of Remand, ECF No.

             9, are denied.

      Dated this 11th day of June 2019.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
